Citation Nr: 1504616	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  10-48 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased evaluation for a service connected lumbar spine disability, currently evaluated as 10 percent disabling prior to April 15, 2011, and as 20 percent disabling from April 15, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO), which continued the Veteran's evaluation for his service connected low back disability at a 10 percent evaluation.  During the course of this appeal, the Veteran's evaluation was increased to 20 percent, effective April 15, 2011.  The Veteran continues to disagree with the percentage of disability assigned. The Veteran received a hearing before the undersigned Veterans Law Judge at the RO in conjunction with this appeal in November 2011.  This claim was remanded for further development in April 2013.  

A decision that was issued by the Board in February 2014 was vacated by an October 2014 United States Court of Appeals for Veterans Claims (Court) order, based on an October 2014 Joint Motion for Remand. As such, this claim now returns again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination addressing the severity of his back disability in May 2013.  As noted in the Joint Motion for Remand, the examiner recorded the Veteran's reports as to the effects of flare-ups on his functional ability, but did not provide an opinion on whether pain would actually limit functional abilitiy during flare-ups because the Veteran's was not having a flare-up at the time of the examination.  On remand, the Veteran should be afforded a new examination to ascertain the current severity of his service-connected back disability.  This examination should address the severity of the Veteran's during flare-ups.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should identify any additional sources of treatment, both private and VA, for his back disability since May 2013.  If the Veteran's complies with the request, the AOJ should make efforts to obtain the identified records and document all attempts to obtain the records. 

2.  Thereafter, the AOJ should schedule the Veteran for an appropriate VA examination of his thoracolumbar spine.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected thoracolumbar spine disability.

The examiner should conduct range of motion testing of the thoracolumbar spine, specifically noting whether - upon repetitive motion of the Veteran's low back - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  

The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the thoracolumbar spine is used repeatedly.  If so, the examiner must provide an opinion as to the effects of such pain on the Veteran's range of moiton of the thoracolumbar spine.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should state whether there is any ankylosis of the spine.

The examiner should also assess the presence and severity of any surgical scars.

Also, the examiner should state whether the Veteran's service-connected thoracolumbar spine disability causes intervertebral disc syndrome, and if so, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, the examiner should indicate why that such opinions could not be rendered.  

3.  Thereafter, the AOJ should issue a supplemental statement of the case (SSOC) and the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




